Citation Nr: 1741906	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO. 13-31 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Whether new and material evidence has been received sufficient to reopen the claim for service connection for bilateral hearing loss, to include as due to a service-connected disability.

3. Entitlement to service connection for bilateral hearing loss, to include as due to a service-connected disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1964 to August 1966, including service in the Republic of Vietnam. The Veteran was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has modified the Veteran's claims to encompass all disorders raised by the record. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim").

The Board notes that, within the VA benefits system, the Board is the final trier of fact and is not bound by prior RO factual determinations. McBurney v. Shinseki, 23 Vet. App. 136, 139 (2009). As such, the Board has recharacterized the claim of service connection for bilateral hearing loss as a request to reopen said claim.

The issue of entitlement to service connection for bilateral hearing loss, to include as due to service-connected diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 

FINDINGS OF FACT

1. Resolving all reasonable doubt in his favor, the competent and credible evidence establishes that the Veteran's tinnitus is related to his active service.
2. In an unappealed rating decision issued in August 2004, service connection for bilateral hearing loss was denied.

3. The evidence associated with the claims file subsequent to the August 2004 denial relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the Veteran's service connection claim for bilateral hearing loss.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The August 2004 rating decision denying the Veteran's claim of entitlement to service connection for bilateral hearing loss is final. 38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §§3.104, 20.302, 20.1103 (2016).

3. New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss. 38 U.S.C.A. §5108 (West 2014); 38 C.F.R. §3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a) (2016). However, in view of the Board's favorable decision herein, further assistance is unnecessary to aid the Veteran in substantiating his claim for entitlement to service connection for tinnitus and his petition to reopen his previously-denied claim of service connection for bilateral hearing loss.

II. Legal Criteria & Analysis

Tinnitus

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he has tinnitus caused by or otherwise related to his active service.  In this regard, the Board notes that, according to the service treatment records (STRs), the Veteran underwent an enlistment examination in November 1964. See November 1964 Report of Medical History. The examination report notes a history of ear, nose, and throat trouble. However, it does not reflect a diagnosis of tinnitus. Similarly, tinnitus was not noted in the Veteran's separation examination. See August 1966 Report of Medical Examination. 

In February 2004, the Veteran presented to an audiology consultation. See February 2004 VA audiology consultation note. He reported that, while in service, he suffered a head wound caused by a nearby explosion; that he was treated at a field hospital where he received 6 stitches on the right side of his head; and that he could not hear for some time after the explosion. Id. The audiologist noted that the Veteran could not quantify the amount of time he lost his hearing. 

Following the denial of his claim, the Veteran filed a Notice of Disagreement (NOD). In his NOD, the Veteran stated that he served in the 576th Ordnance Company and that his MOS was Ammunitions Storage Specialist. See May 2011 NOD. He indicated that he worked with explosives, which, he stated, produce significant acoustic trauma when in use, and that he used explosives frequently and in combat areas. Id. He further stated that his duties involved transporting ammunition from ammunition bunkers to combatants on the front lines, "often in the midst of battle[,] firing weapons from small arms to artillery while taking on incoming rocket attack and mortar fire (exploding) from the enemy." Id.

The Veteran underwent an audiological evaluation in February 2006. See February 2006 VA audiology evaluation note. During the evaluation, the Veteran reported of worsening tinnitus in both ears. Id. Subsequently, the Veteran reported tinnitus to his neurologist. See March 2009 VA neurology attending note.

A VA examination regarding the Veteran's claimed tinnitus took place in March 2013. See March 2013 Compensation and Pension Examination Note. In his report, the examiner stated that he could not provide a medical opinion without resorting to speculation. According to the examiner, although the Veteran's tinnitus is consistent with his current hearing loss, there is no evidence based on audiometric testing that his hearing loss is related to military noise exposure.

In September 2013, the Veteran presented to a VA neurology examination to determine whether there is a relationship between the Veteran's in-service head injury and his hearing loss. See September 2013 Compensation and Pension Examination Note. The examiner reported that the head injury was a scalp laceration, not a brain injury, and was not associated with any symptoms of dysfunction of the central nervous system.

Lastly, in April 2016, the Veteran testified at an RO hearing in regard to the claims on appeal. See April 2016 RO hearing transcripts. The Veteran stated that he hears a loud ringing "like a vacuum as it sits in there[.] [I]t gets me very woozy...I usually walk outside at night and it's like [sic] ringing." Id. He stated that he has been in denial for many years about his hearing loss, which he first noticed after receiving a head injury from a mortar attack outside of Tan Son Nhut Air Base in Vietnam. Id. In addition, the Veteran stated that he "clammed up" for many years because the event was very emotional for him and did not like "showing weakness." Id. Further, according to the Veteran, when he returned from Vietnam, he did not complain because he did not want to be held over 2 to 3 weeks for medical testing and wanted to return home as soon as possible. Id.; see also October 2013 VA Form 9.

Upon review of the record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the competent and credible evidence establishes that the Veteran has tinnitus related to his active service. 

According to the Veteran, he experienced hearing difficulties during his active service after a mortar attack and continues to experience ringing in his ears. In addition, the Veteran stated that he was regularly subjected to explosions due to the fact that he regularly handled ordnance as an Ammunition Storage Specialist and delivered ammunition in active combat areas. Further, the Veteran indicated that the reason his STRs lack complaints of tinnitus or hearing difficulties was due to his desire to return home, his unwillingness to "show weakness," and the emotional nature of the mortar attack. See April 2016 RO hearing transcripts. The Board notes that laypersons are competent to testify to observable symptomatology, including loud sounds from explosions. As such, the Board finds that the Veteran is competent to testify to symptoms of tinnitus he experienced following the mortar attack and other explosions as well as to any persisting symptoms since his separation from active duty. See Layno v. Brown, 6 Vet. App. at 470. In addition, military personnel records indicate that the Veteran had an MOS of Ammunition Storage Specialist and received decorations for his service in Vietnam. The Veteran's competent reports of acoustic trauma are consistent with his MOS and decorations. Therefore, the Board finds the Veteran credible. 

Finally, the Board notes that the only VA examination evaluating the Veteran's tinnitus did not provide a negative nexus opinion - rather, the examiner stated that he could not provide a medical opinion without resorting to mere speculation. The Veteran's competent and credible testimony that his tinnitus is related to his service is, therefore, uncontroverted. Moreover, the Board finds that his testimony is sufficiently probative as to the question of nexus. As such, further development of the evidence is unnecessary. Accordingly, the Board resolves all reasonable doubt in the Veteran's favor and finds that service connection is warranted for tinnitus.

Bilateral Hearing Loss

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. §3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim. Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d at 1384; Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156 (a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material. Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (38 U.S.C.A. §5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. §3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]" Id. The Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id. Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. Id.; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510 (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

The Veteran contends that his claim of service connection for bilateral hearing loss should be reopened. In this regard, the Board notes that service connection for bilateral hearing loss was denied in an August 2004 rating decision, including on a secondary basis. At the time, the Veteran contended that his bilateral hearing loss was related to his service-connected posttraumatic headache disorder, which was based on the reported mortar attack discussed in the preceding section of this opinion. The Veteran did not file an appeal, and the decision became final. The Veteran filed a petition to reopen his claim for service connection for bilateral hearing loss in June 2010. In April 2011, the RO adjudicated the claim on the merits and denied service connection for bilateral hearing loss without addressing the issue of new and material evidence.

The pertinent evidence associated with the claims since the August 2004 rating decision includes a March 2013 VA examination regarding the Veteran's claimed hearing loss. See March 2013 Compensation and Pension Examination Note. The Veteran was diagnosed with bilateral sensorineural hearing loss. However, the examiner stated that there is no scientific basis for the Veteran's delayed onset or late-onset of noise-induced hearing loss. Simultaneously, the examiner stated that diabetes is known to cause hearing loss, though he could not determine whether or not the Veteran's hearing loss is service-connected diabetes mellitus. The examiner's indication that the Veteran's diagnosed bilateral hearing loss could be related to his service-connected diabetes mellitus constitutes a theory of entitlement not yet considered by the RO. In addition, a relationship between the Veteran's bilateral hearing loss and his service-connected diabetes mellitus could reasonably entitle him to service connection. Therefore, the March 2013 VA examination constitutes new and material evidence. Accordingly, the claim of entitlement to service connection for bilateral hearing loss, to include as due to a service-connected disability, is reopened.


ORDER

Entitlement to service connection for tinnitus is granted.

New and material evidence having been received, the claim for service connection for bilateral hearing loss, to include as due to a service-connected disability, is reopened; the appeal is granted to this extent only.


REMAND

The new and additional evidence received in connection with the Veteran's claim of service connection for bilateral hearing loss, to include as due to a service-connected disability (diabetes mellitus in particular), demonstrates that further development is required before the claim may be considered on the merits.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).	

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran is currently service-connected for diabetes mellitus. The March 2013 VA examination indicated that the diabetes is a known cause of hearing loss. However, the examiner did not provide a nexus opinion, stating that the question of whether the Veteran's bilateral hearing loss is related to his diabetes is "outside the purview of audiology." See March 2013 Compensation and Pension Examination Note. The Board presumes the competency of VA examiners unless challenged. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011). Therefore, the examiner's indication of a possible relationship between the Veteran's bilateral hearing loss and service-connected diabetes mellitus constitutes a competent indication of a link with service. The examination, however, is inconclusive as to whether the Veteran's bilateral hearing loss is at least as likely as not related to his service-connected diabetes mellitus. Therefore, a remand is necessary to afford the Veteran an addendum opinion to determine whether his bilateral hearing loss is related to his diabetes mellitus. McLendon v. Nicholson, 20 Vet. App. at 79.

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file.

2. Obtain an addendum opinion from an endocrinologist or other appropriate medical professional to determine whether the Veteran's service-connected diabetes mellitus is related to his diagnosed bilateral hearing loss. If the examiner determines that an in-person examination is necessary in order to provide an opinion, then such an examination must be performed. The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss has been caused or aggravated by his service-connected diabetes mellitus. A complete rationale must be given for all opinions and conclusions expressed.

The examiner must specifically address the March 2013 VA examination report, which indicates that diabetes can cause hearing loss.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.
3. Thereafter, readjudicate the issue remaining on appeal-entitlement to service connection for bilateral hearing loss, to include as due to a service-connected disability.  If this benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190.  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


